department of the treasury internal_revenue_service washington d c government entities division nov uniform issue list seteprat3 legend company a company b sep ira x sep ira y amount e amount f amount g dear this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code your representative has submitted the following facts and representations nm you requested that amount e be transferred from sep ira x maintained at company a in a direct trustee-to-trustee transfer to sep ira y f page maintained at company b sep ira x contained four mutual_fund accounts you used a standard account transfer form issued by company b to effectuate the transfer from sep ira x however company a processed the transfer as a taxable_distribution and erroneously withheld amount f in federal_income_tax thus only amount g was transferred to sep ira y you first became aware of the error when you received your form 1099-rs for each mutual_fund held in which reported a taxable_distribution on amount e sep ira x for company a by letter dated a agreed to correct the 1099-rs however as of the date of your request company a has not reissued correct 1099-rs you wish to deposit amount f into sep ira y documentation submitted as part of this request and referred to above confirms your intent to complete a direct trustee-to-trustee transfer of amount e into sep ira y based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount f into sep ira y because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ra is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum ‘amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the issue presented in this case is whether you may properly roll over amount f into ira y we note that you had the intent to transfer by direct trustee-to- trustee transfer all amounts standing in sep ira x totaling amount e into sep however because of an error on the part of company a the requested ira y transfers were treated as taxable_distributions as a result company a withheld amount f for federal income taxes and only amount g was transferred to sep ira y the facts indicate that you had the intent to transfer amount e into sep ira y furthermore amount g had been placed into sep ira y and the difference between amount g and amount e amount f would also have been placed in sep ira y but for an error on the part of company a which was beyond your control accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from sep ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such distribution the amount to be deposited into sep ira y will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to form_2848 submitted with your request this ruling is being sent to your authorized representative a copy of our reply is being furnished to you if at you wish to inquire about this ruling please contact id - please address all correspondence to sincerely yours rances v om employee plafs technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
